 Case 1:18-cv-01259-RGA Document 34 Filed 05/30/19 Page 1 of 2 PageID #: 318




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


Election Systems & Software, LLC,

                       Plaintiff,                      C.A. No. 18-1259-RGA-SRF

                v.                                     JURY TRIAL DEMANDED

Smartmatic USA Corporation,

                       Defendant.



                       JOINT MOTION FOR TELECONFERENCE
                      TO RESOLVE PROTECTIVE ORDER DISPUTE


         Election Systems & Software, LLC and Smartmatic USA Corporation respectfully move

this Court to schedule a teleconference to address outstanding disputes regarding a protective

order.

         In light of a previous communication with Chambers, the parties will provide

submissions and present their respective positions consistent with the Court’s Order Regarding

Discovery Matters during a teleconference on June 27, 2019 at 11:00 a.m. with counsel for

Smartmatic USA Corporation to initiate the call. The parties’ written submissions will be filed

as follows – Smartmatic USA Corporation not later than 3 p.m. on June 20, 2019 and Election

Systems and Software, LLC not later than 3 p.m. on June 21, 2019.




EAST\166818456.1
 Case 1:18-cv-01259-RGA Document 34 Filed 05/30/19 Page 2 of 2 PageID #: 319




Dated: May 30, 2019

ROGOWSKI LAW LLC                              DLA PIPER LLP (US)


/s/ Patricia S. Rogowski                      /s/ Denise S. Kraft
Patricia Smink Rogowski, (Del. Bar ID 2632)   Denise S. Kraft (DE Bar No. 2778)
501 Silverside Road, Suite 11                 Brian A. Biggs (DE Bar No. 5591)
Silverside Carr Executive Center              Erin E. Larson (DE Bar No. 6616)
Wilmington, DE 19809                          DLA PIPER LLP (US)
Tel: (302) 893-0048                           1201 North Market Street, Suite 2100
pat@rogowskilaw.com                           Wilmington, DE 19801-1147
                                              Telephone: 302.468.5700
                                              Facsimile: 302.394.2341
STINSON LEONARD STREET LLP                    denise.kraft@dlapiper.com
Robert M. Evans, Jr., (Mo Bar 35613)          brian.biggs@dlapiper.com
Michael J. Hartley, (Mo Bar 55057)            erin.larson@dlapiper.com
Kyle G. Gottuso, (Mo Bar 64869)
770 Forsyth Boulevard, Suite 1100             OF COUNSEL:
St. Louis, Missouri 63105                     Aaron Wainscoat (admitted Pro Hac Vice)
Tel: (314) 863-0800                           Timothy Lohse (admitted Pro Hac Vice)
Fax: (314) 345-7600                           Harpreet Singh (admitted Pro Hac Vice)
robert.evans@stinson.com                      Erin McLaughlin (admitted Pro Hac Vice)
mike.hartley@stinson.com                      DLA PIPER LLP (US)
kyle.gottuso@stinson.com                      2000 University Ave.
                                              East Palo Alto, CA 94303
Attorneys for Plaintiff Election Systems &    Telephone: 650.833.2000
Software, LLC                                 Facsimile: 650.833.2001
                                              aaron.wainscoat@dlapiper.com
                                              timothy.lohse@dlapiper.com
                                              harpreet.singh@dlapiper.com
                                              erin.mclaughlin@dlapiper.com

                                              Larissa S. Bifano (admitted Pro Hac Vice)
                                              Michael Van Handel (admitted Pro Hac Vice)
                                              DLA PIPER LLP (US)
                                              33 Arch Street, 26th Floor
                                              Boston, MA 02110-1447
                                              Telephone: (617) 406-6000
                                              Facsimile: (617) 406-6100
                                              larissa.bifano@dlapiper.com
                                              michael.vanhandel@dlapiper.com

                                              Attorneys for Defendant
                                              Smartmatic USA Corporation




EAST\166818456.1
